Case 2:20-cv-07870-DMG-PD Document 39 Filed 10/30/20 Page 1 of 10 Page ID #:747



       Jorge Gonzalez SBN 100799            Carolyn Y. Park SBN 229754
   1   A PROFESSIONAL CORPORATION           LAW OFFICE OF CAROLYN PARK
       2485 Huntington Dr., Ste. 238        595 Lincoln Ave., SUITE 200
   2   San Marino, CA 91108-2622            Pasadena, CA 91103
       t. 626-328-3081                      t. 213-290-0055
   3   e. jgonzalezlawoffice@gmail.com      e. carolynyoungpark@gmail.com
   4   Paul Hoffman SBN 71244               Arnoldo Casillas SBN 158519
       Michael D. Seplow SBN 150183         Denisse O. Gastélum SBN 282771
   5   Aidan C. McGlaze SBN 277270          CASILLAS & ASSOCIATES
       Kristina A. Harootun SBN 308718      3777 Long Beach Blvd., 3RD FLO,
   6   John Washington SBN 315991           Long Beach, CA 90807
       SCHONBRUN SEPLOW HARRIS,             t. 323-725-0350
   7   HOFFMAN & ZELDES LLP                 e. acasillas@casillaslegal.com
       11543 W. Olympic Blvd.               e. dgastelum@casillaslegal.com
   8   Los Angeles, California 90064
       t. 310-396-0731; f. 310 399-7040     Morgan E. Ricketts SBN 268892
   9   e. hoffpaul@aol.com                  RICKETTS LAW
       e. mseplow@sshhzlaw.com              540 El Dorado Street, Ste. 202
  10   e. amcglaze@sshhzlaw.com             Pasadena, CA 91101
       e. kharootun@sshhzlaw.com            t. 213-995-3935
  11   e. jwashington@sshhlaw.com           e. morgan@morganricketts.com
  12
       Attorneys for Plaintiffs.
  13
  14                               UNITED STATES DISTRICT COURT
  15                  CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  16                                             Case No.: 2:20-cv-07870-DMG-PD
       KRIZIA BERG, GRACE BRYANT,                Assigned to: Honorable Dolly M. Gee
  17   JAMES BUTLER, NOELANI DEL
       ROSARIO-SABET, LINDA JIANG,
  18   SEBASTIAN MILITANTE,
       CHRISTIAN MONROE, MATTHEW                 DECLARATIONS OF
  19   NIELSEN, EMANUEL PADILLA,                 PLAINTIFFS GRACE BRYANT,
       SHAKEER RAHMAN, AUSTIN                    LINDA JIANG, AND EMANUEL
  20   THARPE, TRAVIS WELLS,                     PADILLA IN SUPPORT OF
       DEVON YOUNG, individually and on          PLAINTIFFS’ REQUEST FOR
  21   behalf others similarly situated,         INTERIM INJUNCTIVE RELIEF
  22                               PLAINTIFFS,
        v.
  23
       COUNTY OF LOS ANGELES, a
  24   municipal entity, SHERIFF ALEX
       VILLANUEVA, and DOES 1-10
  25   inclusive,
  26                               DEFENDANTS.
  27
  28
Case 2:20-cv-07870-DMG-PD Document 39 Filed 10/30/20 Page 2 of 10 Page ID #:748




   1        TO THE HONORABLE COURT, ALL PARTIES, AND TO THEIR
   2 ATTORNEYS OF RECORD:
   3     Plaintiffs Krizia Berg et al., hereby submit the following declarations in
   4 support of their Request for Interim Injunctive Relief:
   5
   6   Dated: October 30, 2020                   By: /s/ Jorge Gonzalez
   7                                             Jorge Gonzalez
                                                 A PROFESSIONAL CORPORATION
   8
                                                 Paul Hoffman
   9                                             Michael D. Seplow
                                                 Aidan C. McGlaze
  10
                                                 Kristina A. Harootun
  11                                             John Washington
                                                 SCHONBRUN SEPLOW HARRIS
  12
                                                 HOFFMAN & ZELDES LLP
  13                                             Carolyn Y. Park
  14                                             LAW OFFICE OF CAROLYN PARK
  15                                             Arnoldo Casillas
                                                 Denisse O. Gastélum
  16                                             CASILLAS & ASSOCIATES
  17                                             Morgan E. Ricketts
  18                                             RICKETTS LAW
                                                 Attorneys for Plaintiffs and Proposed
  19
                                                 Class.
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                -i-
Case 2:20-cv-07870-DMG-PD Document 39 Filed 10/30/20 Page 3 of 10 Page ID #:749




   1                         INDEX OF DECLARATIONS
   2
   3        PAGES                               DESCRIPTION
   4          1-2        Declaration of Grace Bryant
   5          3-4        Declaration of Linda Jiang
   6          5-7        Declaration of Emanuel Padilla

   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                             -ii-
Case 2:20-cv-07870-DMG-PD Document 39 Filed 10/30/20 Page 4 of 10 Page ID #:750




                                      1
Case 2:20-cv-07870-DMG-PD Document 39 Filed 10/30/20 Page 5 of 10 Page ID #:751




                                      2
Case 2:20-cv-07870-DMG-PD Document 39 Filed 10/30/20 Page 6 of 10 Page ID #:752




                                      3
Case 2:20-cv-07870-DMG-PD Document 39 Filed 10/30/20 Page 7 of 10 Page ID #:753




                                      4
Case 2:20-cv-07870-DMG-PD Document 39 Filed 10/30/20 Page 8 of 10 Page ID #:754




                                      5
Case 2:20-cv-07870-DMG-PD Document 39 Filed 10/30/20 Page 9 of 10 Page ID #:755




                                      6
Case 2:20-cv-07870-DMG-PD Document 39 Filed 10/30/20 Page 10 of 10 Page ID #:756




                                       7
